Citation Nr: 0907623	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for sinusitis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issue of entitlement to an initial evaluation greater 
than 30 percent for sinusitis is addressed in the Remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service treatment records do not reveal an 
objective diagnosis of hypertension in service or within one 
year of service discharge.

2.  The veteran has a current diagnosis of hypertension.

3.  The objective medical evidence of record does not relate 
the veteran's hypertension to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 2005 Board decision found that service connection 
was not warranted for a hypertension, and that an evaluation 
greater than 30 percent was not warranted for service-
connected sinusitis.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to a January 2008 Memorandum Decision, the 
veteran's appeal has been remanded to the Board.

A letter was sent to the veteran and his attorney on May 6, 
2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  The 
veteran's attorney's June 2008 request for a copy of a 
portion of the veteran's claims file was received by the 
Board in July 2008, and fulfilled in August 2008.  In August 
2008, the veteran's attorney requested a 60-day extension in 
which to respond to the Board's May 2008 letter.  Later in 
August 2008, the Board extended the response period until 
October 27, 2008.  The veteran's attorney submitted 
additional argument on that date.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process. 38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to assist the veteran by 
failing to obtain records pertinent to the veteran's claim 
for an increased initial evaluation for sinusitis, or to 
provide adequate reasons and bases for VA's decision not to 
provide the veteran a VA examination with respect to his 
claim for service connection for hypertension.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Therefore, the decision of August 22, 2005, 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the August 2005 decision of the Board must be vacated, and a 
new decision is entered as if that Board decision had never 
been issued.

With respect to the veteran's claim for service connection 
for hypertension, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Letter dated in May 2001, January 2005, January 2007, and 
October 2007 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in the October 2007 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication), cert. 
granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  For the 
reasons discussed below, a VA examination with respect to the 
veteran's claim for hypertension was not conducted.  See 38 
C.F.R. § 3.159(c).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of hypertension, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In order to establish service connection 
for the veteran's claimed disorders, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Hypertension is high arterial blood pressure.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 801 (28th ed. 1994).  For VA 
purposes, hypertension means that diastolic blood pressure is 
predominantly 90 millimeters (mm.) or greater, and/or 
systolic blood pressure is predominantly 160 mm. or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2008).  
During the course of the veteran's active duty service, there 
were only three occasions during which the veteran's blood 
pressure was recorded.  The March 1972 service entrance 
examination noted a blood pressure reading of 100/60 mm.  In 
August 1973, the veteran was seen in the emergency room after 
experiencing severe abdominal pain; at that time, his blood 
pressure was 130/84 mm.  On separation from service in April 
1974, the veteran's blood pressure reading was 108/66 mm.  
Moreover, there are no medical records in the claims file 
dated during the year subsequent to the veteran's separation 
from service.  Thus, there is no evidence that the veteran 
was diagnosed with hypertension during service or within the 
first year subsequent to service, or that he had, at any time 
in service or within a year of service separation, a blood 
pressure reading which constituted hypertension for VA 
purposes.  Therefore, service connection for hypertension, 
under the provisions of 38 C.F.R. §§ 3.307, is not warranted.

Subsequent to service, the first documented blood pressure 
reading is the 110/70 mm. reading taken during the veteran's 
September 1976 National Guard entrance physical examination.  
A decade later, private medical records from April 1986 
through October 1990 showed blood pressure readings ranging 
from 100/68 mm. to 142/100 mm..  However, none of these 
records provide a diagnosis of hypertension.  The first 
formal diagnosis of hypertension in the evidence of record 
was in an October 1998 VA treatment record, which also showed 
a blood pressure reading of 150/100 mm.  Further VA treatment 
records from September 2001 through February 2007 showed 
continued confirmed diagnoses of hypertension, with blood 
pressure readings ranging from 140/80 mm. to 185/105 mm., 
with a reading of 132/86 mm. on VA examination in February 
2007.

Although the veteran has a current diagnosis of hypertension, 
there is no medical evidence that the currently diagnosed 
hypertension is related to his military service.  The veteran 
stated in his April 1999 claim that his high blood pressure 
began in 1973, during service.  However, hypertension is a 
diagnosable disorder which, as noted above, is when diastolic 
blood pressure is predominantly 90 millimeters (mm.) or 
greater, and/or systolic blood pressure is predominantly 160 
mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  To 
that end, although there is a 1973 service treatment record 
which shows a single reading of higher than average blood 
pressure during a time of severe abdominal pain, it does not 
constitute hypertension for VA purposes as defined above.  
Moreover, the absence of subsequent higher than average 
readings, especially on service separation in April 1974 and 
entrance into the National Guard in September 1976, coupled 
with the 24-year period between the end of the veteran's 
active service and his first objective diagnosis of 
hypertension as a disorder, tend to refute the veteran's 
assertions that he had high blood pressure in service, as 
continuity of his claimed symptomatology is not shown.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Finally, 
there is no objective medical opinion in the record which 
concludes that the veteran's currently diagnosed hypertension 
is related to his military service.  For these reasons, 
service connection for hypertension is not warranted.  

In its January 2008 Memorandum Decision, the Court vacated 
the Board's August 2005 decision with respect to the 
veteran's claim for service connection for hypertension, and 
remanded the issue "for correction of the defects noted in 
the Board's decision."  Specifically, citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Court 
found that the Board failed to discuss the veteran's lay 
assertions, to include in his January 2004 substantive 
appeal, that he experienced hypertension and was treated for 
it while in service.  The holding in Jandreau states that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition.  However, the veteran's 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, reflects that he was 
a military policeman in service; the remaining evidence of 
record, including that of the postservice period, does not 
reflect that he was engaged in a medical profession.  Thus, 
the record does not show that he received medical training 
such that he would be qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Accordingly, while he is 
competent to report that he may have had a higher than 
average blood pressure reading at some point during his 
military service, again, a single higher than average blood 
pressure reading is not de facto evidence of hypertension, 
the diagnosable disorder, and he is not qualified to 
determine same.

The Board does not find the veteran's remaining statements 
credible, as they are unsupported by the medical evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) (noting that the Board is obligated to determine 
the credibility of lay statements).  The veteran asserted in 
his May 2003 notice of disagreement that he was sent to 
Reynolds Army Hospital for initiation of a special cardiac 
diet for treatment of his hypertension.  However, the 
veteran's service treatment records are wholly devoid of any 
notations of special diet or of limitations due to 
hypertension or other cardiac conditions, to include other 
service treatment records from Reynolds Army Hospital.  
Moreover, the subjective medical assessment completed in 
conjunction with his September 1976 National Guard entrance 
examination, in which the veteran denied having a history of 
high or low blood pressure, contradicts his own May 2003 
statement.  Additionally, the veteran also asserted in his 
May 2003 notice of disagreement that he was treated for 
hypertension in the late 1970s at a private facility, but 
that this clinic is now closed and the records are 
unavailable.  However, the private medical records associated 
with the claims file dated beginning in September 1985 do not 
mention a history of hypertension, a limitation of diet, or 
give any other indication that the veteran had previously 
been diagnosed with and/or treated for hypertension.  

The Court also found that the Board neglected to discuss 
whether a VA examination for hypertension was necessary or to 
explain why one was not conducted.  The veteran argued in his 
September 2006 brief to the Court that VA erred in not 
providing him with a VA examination to obtain a nexus opinion 
with respect to the relationship between his hypertension and 
his military service, citing 38 U.S.C.A. § 5103A (d), which 
essentially holds that VA's duty to assist includes providing 
a medical examination or obtaining a medical opinion when it 
is necessary to resolve questions of medical fact prior to 
appellate adjudication.  However, there were no questions of 
medical fact requiring resolution prior to appellate 
adjudication in this case.  

Despite the single instance of higher than average blood 
pressure documented in August 1973, there was no evidence of 
hypertension for VA purposes, either specifically diagnosed 
by a medical professional or as defined by 38 C.F.R. § 4.104, 
in service, or within a year subsequent to service.  There is 
also no objective medical opinion of record, regardless of 
credibility, relating the veteran's currently diagnosed 
hypertension to his military service.  In McLendon v. 
Nicholson, the Court determined that the types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, there is no evidence of hypertension for VA 
purposes, as defined by 38 C.F.R. § 4.104, until November 
1988, more than 14 years subsequent to service.  Thus, as 
noted above, there is no evidence of the disorder in service, 
and no evidence of continuity from service separation until 
the first diagnosis of hypertension.  Thus, there is no 
medical evidence, conclusive or inconclusive, which suggests 
a nexus such that a medical examination is warranted.  Absent 
objective medical evidence that meets the "low" threshold 
set forth in the holding in McLendon, the duty to assist the 
veteran in ordering a VA examination is not triggered.  38 
C.F.R. § 3.159(c) (4).  

Because the veteran did not have hypertension in service or 
within one year of service separation, and the evidence of 
record does not otherwise relate the veteran's hypertension 
to his military service, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.


REMAND

In its January 2008 Memorandum Decision, the Court found 
merit in the veteran's argument that the Board had not 
considered the veteran's VA outpatient treatment records 
dated subsequent to March 2003, even though they were within 
the constructive possession of the Board.  Although review of 
the August 2005 Board decision reveals that VA outpatient 
treatment records dated through December 2003, pertaining to 
the veteran's sinusitis, were considered and discussed, the 
remainder of the veteran's VA outpatient treatment records 
for the period in question were, in fact, not before the 
Board at that time.  Moreover, although additional VA 
outpatient treatment records have been added to the record 
since the August 2005 Board decision, it is unclear whether 
these records were specifically obtained in conjunction with 
the veteran's other pending claims.  Thus, to ensure that all 
records pertinent to the veteran's sinusitis claim are of 
record, all VA outpatient treatment records dated from 
November 2005 to the present must be obtained and associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the issue of entitlement to an initial 
evaluation greater than 30 percent for sinusitis is remanded 
for the following actions:

1.  Copies of all VA outpatient 
treatment records from November 2005 to 
the present must be obtained and 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  When the above development has been 
completed, the issue of entitlement to 
an initial evaluation greater than 30 
percent for sinusitis must be 
readjudicated.  If the issue on appeal 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
attorney.  After the veteran and his 
attorney have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


